Citation Nr: 1723519	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-13 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received tor reopen a claim for entitlement to service connection for renal cell carcinoma, status post right radical nephrectomy (previously characterized as kidney pathology), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and D. H.


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2011 and January 2014 rating decisions of the Department of Veterans Affairs Regional Office (RO) in St Paul, Minnesota.

In August 2014, the Veteran provided testimony at an in-person hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to an initial disability evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD) was previously before the Board in November 2014, when it was remanded for further development.  The issue now returns to the Board for appellate consideration.  

During the pendency of this appeal, a September 2015 rating decision granted entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).  The RO assigned an effective date of October 10, 2012, the date of the Veteran's claim for a TDIU.  The Veteran did not appeal the effective date assigned.  Prior to that date, the issue of individual unemployability is not raised by the record so as to be considered pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, further consideration of entitlement to TDIU is not warranted.

The issue of entitlement to service connection for renal cell carcinoma, status post right radical nephrectomy (previously characterized as kidney pathology), to include as due to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The most probative evidence of record reflects that during the period on appeal, the Veteran's PTSD was at worst manifested by symptoms productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist/ Compliance with Remands

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  There is no indication in the record that any additional evidence, relevant to the claim adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As the VA obtained all outstanding Social Security Administration and VA treatment records, as well as scheduled the Veteran for August 2015 VA examinations with a vocational rehabilitation specialist, the Board finds that there has been at least substantial compliance with all remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  All VA examinations and medical opinions provided are adequate for decision-making purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F. R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38  
U.S.C.A. § 1155; 38 C.F. R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's PTSD is evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411. 

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  38 C.F.R. § 4.125; see also Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (updating 38 C.F.R. § 4.125 to reference the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition, or "DSM-5").

Pursuant to Diagnostic Code 9411, a 50 percent evaluation is warranted for PTSD when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships. 

A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  According to the pertinent sections of DSM-IV, a GAF score of 81 to 90 represents absent or minimal symptoms.  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) and result in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty in social or occupational functioning, but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social or occupational functioning.

Although GAF scores are important in rating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is considered but is not determinative of the percentage VA disability rating assigned.  The percentage rating is based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126.

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Analysis

The Veteran has testified that his symptoms of re-experiencing, avoidance, and arousal had gotten more intense in recent years.  He reported panic attacks and using alcohol to self-medicate. He reported problems getting along with others, including authority figures. He stated that he does not go out and socialize.  He states that he is easily frustrated, and easily angers.  He does not get upset if he is at home as opposed to being around people.  He has not been arrested in relation to his symptoms, and does not have a good relationship with his family.  He stated that he has nightmares every night and trouble sleeping over four hours.  He locks up his house, and does not have many friends.  He stated that he has thought about killing people, and has considered killing himself a few times a month.  He stated that he had never attempted suicide.  He stated that he gets easily confused, and has impaired memory and concentration.  He stated that he does not shower or bathe every day, indicating that he once went weeks without bathing.

The medical evidence of record indicates that the Veteran had consistent GAF scores of 50 to 65 in 2010 and 2012.  During examinations only two days apart in December 2013, the Veteran was assessed to have a GAF score of 38 by a private examiner, but 62 from a VA examiner.  The Veteran reports last having worked in 2003.  The record reflects that on examination, the Veteran consistently reports nightmares several times a week and difficulty sleeping more than four hours.  The record also consistently indicates that the Veteran has been divorced several times, lives alone, and only has at best rare and sporadic contact with his family members, including children.  While the Veteran's speech is sometimes noted as rapid, mildly pressured, and tangential, it is most often characterized as logical and coherent.  The record does not reflect the Veteran's speech being illogical, obscure, or irrelevant.  The record shows that in his December 2013 private PTSD evaluation, the Veteran reported that he showered and changed his jeans once a week, and rarely cleaned his home.  He stated that he infrequently did laundry and kept his curtains closed.  However, the record consistently indicates that the Veteran appears casually dressed with adequate grooming and hygiene, including in the Veteran's private December 2013 evaluation.  Treatment records indicate the Veteran washes his hair and puts it in a ponytail.  The Veteran consistently endorses short term memory impairment and difficulty concentrating, and has stated that he sometimes forgets why he left the house or people's names.  The December 2013 VA examiner indicated that the Veteran was unable to perform serial 7's, but was able to spell "world" backwards.  The record shows that the Veteran consistently reports panic attacks. While the December 2013 private evaluation reflects that the Veteran endorsed 5 panic attacks and 4 anxiety attacks a week, the record most consistently reflects that the Veteran has a "few" a week.  The Veteran states that they are not as much of a problem when he stays home.  The December 2013 private examination reflects that the Veteran reported near continuous panic or depression, which is not supported by the entirety of the medical evidence of record.  The Veteran consistently denies suicidal and homicidal ideation.  He denies hallucinations and only once reported "illusions" when he was sleep deprived.  The Veteran does, however, frequently report unwanted memories from his service and avoidance behavior.  

The record reflects that the Veteran spends most of his time at home.  However, while the Veteran often endorses rarely leaving the home, treatment records show that during the period on appeal, he drove to California to help his mother move, he travelled to Vietnam with another Veteran to help build homes, and he volunteers at a food shelter.  While the Veteran regularly endorses having few friends, he does have a couple of Veteran's he considers a "support group" who volunteer with him.  The Veteran has endorsed difficulty with his volunteering, and has reported having to leave when it gets too hectic.  

The record is absent signs of obsessive rituals, except for the Veteran's consistent reports of locking up his house frequently and shutting the blinds.  The Veteran is consistently alert and oriented upon examination.  While the December 2013 private examination endorses impairments in impulse control, abstract thinking, and judgment, these impairments are not reflected throughout the rest of the record, including a VA examination during the same week. While the December 2013 private examination states that the Veteran struggles with daily irritability, the Veteran's other mental evaluations are consistently absent such a finding, including the Veteran's VA examination from December 2013.  The record reflects difficulty adapting in a work like setting, reports of anxiety in stressful circumstances, and a frequent euthymic mood with depression.  The December 2013 VA examiner opined that the Veteran's mental diagnoses produced an occupational and social impairment with reduced reliability and productivity.  

Based on the above, the Board finds that the level of impairment clinically attributed to the Veteran's PTSD most nearly approximates the criteria for the current 50 percent evaluation throughout the period on appeal and assignment of the next higher 70 percent evaluation, or higher, is not warranted.  The Veteran's multiple weekly panic attacks, short term memory impairment, depressed mood, and difficulty establishing work and social relationships are contemplated by the current 50 percent evaluation.  The Veteran's GAF scores largely reflect a moderate impairment in functioning.  The Veteran's symptoms are consistent except for the December 2013 private evaluation, but the Board has weighed the inconsistencies presented by that evaluation against the nearly contemporaneous findings of the December 2013 VA examination and the rest of the record. 

The Veteran is competent to report the symptoms he experiences, and the Board finds him credible in this regard.  However, the demonstrated severity and frequency of the reported symptoms, discussed above, are largely consistent with the functional impairment contemplated by the assigned schedular evaluation.  He has been shown to lack suicidal ideation, obsessive rituals, illogical, obscure, or irrelevant speech, near-continuous panic or depression, impaired impulse control, spatial disorientation, or neglect for personal appearance.  While the Veteran states that he rarely leaves his home, the record shows he still has some social interaction through volunteering.  While the December 2013 private examination endorses some of the above-mentioned symptoms and increased severity, such as an isolated GAF score of 38, the record consistently reflects their absence.

In view of the foregoing, the evidence does not reflect that the Veteran has symptoms productive of functional impairment more comparable to occupational and social impairment with deficiencies in most areas, which would warrant a 70 percent evaluation, or functional impairment more comparable to total occupational and social impairment, which would warrant a 100 percent evaluation.  Consequently, the Board finds that a rating in excess of 50 percent for PTSD is not warranted.  


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied.


REMAND

In his substantive appeal received in May 2015, the Veteran and his representative indicated that he wanted a hearing by live videoconference with respect to his claim for entitlement to service connection for renal cell carcinoma, status post right radical nephrectomy (previously rated as kidney pathology), to include as due to herbicide exposure.  The record does not reflect that the Veteran has been afforded that hearing.  Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person.  See also 38 U.S.C.A. § 7107 (West 2015) (pertaining specifically to hearings before the Board).  As the RO schedules Board hearings at local VA offices, a remand of this issue to the RO for the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the local RO before a Veterans Law Judge of the Board.  The RO should notify the Veteran and his representative of the date, time, and location of the hearing.  See 38 C.F.R. § 20.704(b).  After the hearing, the record should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


